DETAILED ACTION
This action is in response to the Amendment dated 29 June 2022. Claims 1-3 and 5-17 are amended. No claims has been cancelled. Claims 18-20 have been added. Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al. (JP2005096519A) in view of WENG et al. (US20140058584A1).

As to claim 1, MORI teaches a display control device comprising: a memory; and a processor that is coupled to the memory (see figs. 1-5, par. 0018, wherein FIG. 1 shows an overall configuration of an information manipulation apparatus, The information operation device includes at least one vehicle mounted device, and an operation control unit 20, an input operation panel, and a display means for displaying the contents of an operation function; also see units 150-157 in fig. 5; as taught by MORI), the processor being configured to: responsive to detection of a contact with, or a movement adjacent to, any one of a plurality of operating portions inside a vehicle cabin (see fig. 2, pars. 0021-0022, for example par. 0021 wherein the input operation panel is configured by dividing the surface of the matrix sensor 100 into detection areas of m rows x columns; or par. 0022 wherein Wilen the operator's finger FG is brought into contact with the matrix sensor 100, the input operation panel 30 detects the contact position of the operation finger FG by detecting the touched detection cell 101, and outputs the information indicating the contact position to the operation control unit 20; as taught by MORI), display information corresponding to the one of the plurality of operating portions on a display inside the vehicle cabin (see par. 0023 wherein the display unit 40 displays a plurality of options for selecting the processing of the in-vehicle device 10 represented by the character or the figure on the display screen; as taught by MORI), and responsive to detection of a contact with, or a movement adjacent to, two or more of the plurality of operating portions, arbitrate to display information on the display corresponding to one of the two or more of the operating portions (see figs. 6A-7B, par. 0035, wherein the operation finger FG is directed from the lower side to the matrix sensor 100, and a region where the detection cell 101 is overlapped and pressed below the detection cell 101 as an operation target is widened. In such a case, in the input operation panel 30, As shown in FIG. 7 (a), a priority definition table in which the priority order of the detection cells 101 in the row direction (Y axis) in the matrix sensor 100 is increased 1s used, and a priority process is performed to calculate the number of the detection cell 101 in the upward direction of the Y-axis among the overlapped detection cells 10L; as taught by MORI).
MORI does not teach wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions.
In similar field of endeavor, WENG teaches wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions (see fig. 6, par. 0049, wherein the input regions 634A, 634B, 636, and 640 provide a surface for a vehicle operator to enter input data using hand motions or gestures. The input regions include gesture sensor devices, such as infrared or Time of Fly (TOF) sensors, which identify input gestures from the operator. In addition, the camera 644 is mounted on the roof of the passenger compartment and views one or more of the gesture input regions 634A, 634B, 636, 640, and 641; as taught by WENG). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MORI device to include the teachings of WENG wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions. Such a person would have been motivated to make this combination as improved systems and methods for input and output in a vehicle information system that improve the focus of the operator on the task of operating the vehicle would be beneficial (WENG, par. 0008).

As to claim 2, MORI and WENG teach the limitations of claim 1. MORI further teaches wherein the processor is configured to arbitrate to display information corresponding to an operating portion having a highest first priority level that has been set for each of the operating portions based on their function on the display (see par. 0033 wherein a predetermined priority definition table TBa or a priority definition table TBb is selected from the priority definition table stored in advance in the storage unit 156. Then, the 2 central control unit 154 refers to the selected priority definition table, calculates the number of the detection cell having the highest priority among the plurality of detection cells 101-1 to 101-12  in which continuity is detected, and outputs the number of the detection cell to the operation control unit 20 via the external output connector 157; as taught by MORI).


As to claim 4, MORI and WENG teach the limitations of claim 2. MORI further teaches wherein a first priority level that is set for operating portions that execute functions relating to a function group that supports driving of a vehicle is set higher than a first priority level that is set for operating portions that execute functions that do not relate to the function group (see figs. 9-10, par. 0049, wherein an operation force direction detection means as shown in FIG. 9 and FIG. 10 is provided to detect which direction the operation force is applied to the matrix sensor 100, and based on the detection result, tile priority table TB to be used ls switched and the priority order is determined; as taught by MORI).

As to claim 5, MORI and WENG teach the limitations of claim 4. MORI further teaches wherein the operating portions that execute functions relating to the function group are on one side of a steering wheel that is on a vehicle front side of a driver's seat (see figs. 1, 6 and 8-9, par. 0020, wherein the input operation panel 30 is installed in the range of the driver and is installed on the steering spokes 60 constituting the steering wheel 50; as taught by MORI).

As to claim 6, MORI and WENG teach the limitations of claim 1. MORI further teaches wherein the processor is configured to arbitrate to display information corresponding to an operating portion having a highest second priority level that has been set for each of the operating portions based on their layout positions on the display (see figs. 7A-7B, par. 0035, wherein in the input operation panel 30, as shown in FIG. 7 (a), a priority definition table in which the priority order of the detection cells 101 in the row direction (Y axis) in the matrix sensor 100 is increased 1s used, and a priority process is performed to calculate the number of the detection cell 101 in the upward direction of the Y-axis among the overlapped detection cells 101; as taught by MORI).

As to claim 13, MORI and WENG teach the limitations of claim 1. MORI further teaches wherein the plurality of operating portions are at a steering wheel that is on a vehicle front side of a driver's seat (see figs. 1, 6 and 8-9, par. 0020, wherein the input operation panel 30 is installed in the range of the driver and is installed on the steering spokes 60 constituting the steering wheel 50; as taught by MORI).

As to claim 14, MORI and WENG teach the limitations of claim 1. MORI further teaches wherein the processor is configured to display on the display at least one of icons or text that represent vehicle on-board devices that have been allocated to the operating portions (see fig. 1, par. 0018, wherein the input operation panel 30 is constituted of a display part 40 which is a display means for displaying the contents of an operation function assigned to a plurality of divided detection areas; as taught by MORI).

As to claim 15, MORI and WENG teach the limitations of claim 1. MORI further teaches wherein the display is at least one of a head-up display, a meter, or a car navigation system (see fig. 1, par. 0018, wherein the input operation panel 30 is constituted of a display part 40 which is a display means for displaying the contents of an operation function assigned to a plurality of divided detection areas; as taught by MORI).





As to claim 16, MORI teaches a display control method comprising, by a processor: responsive to detection of a contact with, or a movement adjacent to, any one of a plurality of operating portions inside a vehicle cabin (see fig. 2, pars. 0021-0022, for example par. 0021 wherein the input operation panel is configured by dividing the surface of the matrix sensor 100 into detection areas of m rows x columns; or par. 0022 wherein Wilen the operator's finger FG is brought into contact with the matrix sensor 100, the input operation panel 30 detects the contact position of the operation finger FG by detecting the touched detection cell 101, and outputs the information indicating the contact position to the operation control unit 20; as taught by MORI), displaying information corresponding to the one of the plurality of operating portions on a display inside the vehicle cabin (see par. 0023 wherein the display unit 40 displays a plurality of options for selecting the processing of the in-vehicle device 10 represented by the character or the figure on the display screen; as taught by MORI); and, responsive to detection of a contact with, or a movement adjacent to, two or more of the plurality operating portions, arbitrating to display information on the display corresponding to one of the two or more of the operating portions (see figs. 6A-7B, par. 0035, wherein The operation finger FG is directed from the lower side to the matrix sensor 100, and a region where the detection cell 101 is overlapped and pressed below the detection cell 101 as an operation target is widened. In such a case, in the input operation panel 30, As shown in FIG. 7 (a), a priority definition table in which the priority order of the detection cells 101 in the row direction (Y axis) in the matrix sensor 100 is increased 1s used, and a priority process is performed to calculate the number of the detection cell 101 in the upward direction of the Y-axis among the overlapped detection cells 10L; as taught by MORI).
MORI does not teach wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions.
In similar field of endeavor, WENG teaches wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions (see fig. 6, par. 0049, wherein the input regions 634A, 634B, 636, and 640 provide a surface for a vehicle operator to enter input data using hand motions or gestures. The input regions include gesture sensor devices, such as infrared or Time of Fly (TOF) sensors, which identify input gestures from the operator. In addition, the camera 644 is mounted on the roof of the passenger compartment and views one or more of the gesture input regions 634A, 634B, 636, 640, and 641; as taught by WENG). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MORI device to include the teachings of WENG wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions. Such a person would have been motivated to make this combination as improved systems and methods for input and output in a vehicle information system that improve the focus of the operator on the task of operating the vehicle would be beneficial (WENG, par. 0008).

As to claim 17, MORI teaches a display control system comprising: a display inside a vehicle cabin; and a display control that includes: a memory; and a processor that is coupled to the memory (see figs. 1-5, par. 0018, wherein FIG, 1 shows an overall configuration of an information manipulation apparatus, The information operation device includes at least one vehicle mounted device, and an operation control unit 20, an input operation panel, and a display means for displaying the contents of an operation function; also see units 150-157 in fig. 5; as taught by MORI), the processor being configured to: responsive to detection of a contact with, or a movement adjacent to, any one of a plurality of operating portions inside a-the vehicle cabin (see fig. 2, pars. 0021-0022, for example par. 0021 wherein the input operation panel is configured by dividing the surface of the matrix sensor 100 into detection areas of m rows x columns; or par. 0022 wherein Wilen the operator's finger FG is brought into contact with the matrix sensor 100, the input operation panel 30 detects the contact position of the operation finger FG by detecting the touched detection cell 101, and outputs the information indicating the contact position to the operation control unit 20; as taught by MORI), display information corresponding to the one of the plurality operating portions on the display (see par. 0023 wherein the display unit 40 displays a plurality of options for selecting the processing of the in-vehicle device 10 represented by the character or the figure on the display screen; as taught by MORI), and responsive to detection of a contact with, or a movement adjacent to, two or more of the plurality of operating portions, arbitrate to display information on the display corresponding to one of the two or more of the operating portions (see figs. 6A-7B, par. 0035, wherein The operation finger FG is directed from the lower side to the matrix sensor 100, and a region where the detection cell 101 is overlapped and pressed below the detection cell 101 as an operation target is widened. In such a case, in the input operation panel 30, As shown in FIG. 7 (a), a priority definition table in which the priority order of the detection cells 101 in the row direction (Y axis) in the matrix sensor 100 is increased 1s used, and a priority process is performed to calculate the number of the detection cell 101 in the upward direction of the Y-axis among the overlapped detection cells 10L; as taught by MORI).
MORI does not teach wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions.
In similar field of endeavor, WENG teaches wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions (see fig. 6, par. 0049, wherein the input regions 634A, 634B, 636, and 640 provide a surface for a vehicle operator to enter input data using hand motions or gestures. The input regions include gesture sensor devices, such as infrared or Time of Fly (TOF) sensors, which identify input gestures from the operator. In addition, the camera 644 is mounted on the roof of the passenger compartment and views one or more of the gesture input regions 634A, 634B, 636, 640, and 641; as taught by WENG). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MORI device to include the teachings of WENG wherein there are a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions. Such a person would have been motivated to make this combination as improved systems and methods for input and output in a vehicle information system that improve the focus of the operator on the task of operating the vehicle would be beneficial (WENG, par. 0008).

As to claim 18, MORI and WENG teach the limitations of claim 1. WENG further teaches wherein the plurality of operating portions are not elements of the display (see fig. 6, par. 0046, wherein the in-vehicle information system 600 includes a head-up display (HUD) 620, one or more console LCD panels 624, one or more input microphones 628, one or more output speakers 632, input regions 634A, 634B, and 636 over a steering wheel area 604, input regions 640 and 641 on nearby armrest areas 612 and 613 for one or both of left and right arms, respectively, and a motion sensing camera 644; as taught by WENG).

As to claim 19, MORI and WENG teach the limitations of claim 16. WENG further teaches WENG further teaches wherein the plurality of operating portions are not elements of the display (see fig. 6, par. 0046, wherein the in-vehicle information system 600 includes a head-up display (HUD) 620, one or more console LCD panels 624, one or more input microphones 628, one or more output speakers 632, input regions 634A, 634B, and 636 over a steering wheel area 604, input regions 640 and 641 on nearby armrest areas 612 and 613 for one or both of left and right arms, respectively, and a motion sensing camera 644; as taught by WENG).



As to claim 20, MORI and WENG teach the limitations of claim 17. WENG further teaches WENG further teaches wherein the plurality of operating portions are not elements of the display (see fig. 6, par. 0046, wherein the in-vehicle information system 600 includes a head-up display (HUD) 620, one or more console LCD panels 624, one or more input microphones 628, one or more output speakers 632, input regions 634A, 634B, and 636 over a steering wheel area 604, input regions 640 and 641 on nearby armrest areas 612 and 613 for one or both of left and right arms, respectively, and a motion sensing camera 644; as taught by WENG).

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al. (JP2005096519A) in view of WENG et al. (US20140058584A1) and further view of HASHIMOTO et al. (JP2002041216A).

As to claim 3, MORI and WENG teach the limitations of claim 2. MORI and WENG do not teach wherein the processor is configured to arbitrate, where the two or more of the operating portions for which a contact with, or a movement adjacent to, has been detected have a same first priority level, to display information corresponding to an operating portion having a highest second priority level that has been set for each of the operating portions based on their layout positions on the display.
In similar field of endeavor, HASHIMOTO teaches wherein the processor is configured to arbitrate, where the two or more of the operating portions for which a contact with, or a movement adjacent to, has been detected have a same first priority level, to display information corresponding to an operating portion having a highest second priority level that has been set for each of the operating portions based on their layout positions on the display (See par. 0007, wherein as for the plurality of input / output ports to be output, one priority port for giving priority to input and another low priority port are set, and the control unit is configured to define a section on the touch panel. When the switches corresponding to the adjacent upper and lower sections are simultaneously pressed, the control is performed so as to give priority to the pressing of the switch connected to the input line corresponding to the priority port, and to perform output. This has the effect that the input of the switch corresponding to the section in the set row direction line can be detected with priority; as taught by HASHIMOTO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MORI and WENG device to include the teachings of HASHIMOTO wherein the processor is configured to arbitrate, where the two or more of the operating portions for which a contact with, or a movement adjacent to, has been detected have a same first priority level, to display information corresponding to an operating portion having a highest second priority level that has been set for each of the operating portions based on their layout positions on the display. Such a person would have been motivated to make this combination as in such an operation input device, if it is arranged in a narrow space, when an arbitrary panel switch is pressed, there is a high possibility that the switch is erroneously pressed simultaneously with an adjacent panel switch. It is required that the intended panel switch can be determined by priority (HASHIMOTO, par. 0003). The motivation to combine is the same as that used for claim 1.

As to claim 7, MORI and WENG teach the limitations of claim 6. MORI further teaches wherein a vehicle occupant operates the plurality of operating portions, the second priority level is set based on a positional relationship (see figs. 7A-7B, par. 0036, wherein in the input operation panel 30, in such a case, a priority definition table with an increased priority order for the detection cell 101 in the downward direction of the Y-axis is used as shown in FIG. 7 b, and a priority process for calculating the number of the detection cell 101 in the downward direction of the Y-axis among the overlapped detection cells 101 is performed; as taught by MORI).
MORI and WENG do not teach between simultaneously operated operating portions.
In similar field of endeavor, HASHIMOTO teaches between simultaneously operated operating portions (See par. 0007, wherein as for the plurality of input / output ports to be output, one priority port for giving priority to input and another low priority port are set, and the control unit is configured to define a section on the touch panel. When the switches corresponding to the adjacent upper and lower sections are simultaneously pressed, the control is performed so as to give priority to the pressing of the switch connected to the input line corresponding to the priority port, and to perform output. This has the effect that the input of the switch corresponding to the section in the set row direction line can be detected with priority; as taught by HASHIMOTO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MORI and WENG device to include the teachings of HASHIMOTO between simultaneously operated operating portions. Such a person would have been motivated to make this combination as in such an operation input device, if it is arranged in a narrow space, when an arbitrary panel switch is pressed, there is a high possibility that the switch is erroneously pressed simultaneously with an adjacent panel switch. It is required that the intended panel switch can be determined by priority (HASHIMOTO, par. 0003). The motivation to combine is the same as that used for claim 1.

As to claim 8, MORI, WENG and HASHIMOTO teach the limitations of claim 7. MORI further teaches wherein the positional relationship is based on a distance from a home position (see figs. 7A-7B, par. 0035, wherein in the input operation panel 30, as shown in FIG. 7 (a), a priority definition table in which the priority order of the detection cells 101 in the row direction (Y axis) in the matrix sensor 100 is increased 1s used, and a priority process is performed to calculate the number of the detection cell 101 in the upward direction of the Y-axis among the overlapped detection cells 101; as taught by MORI). The motivation to combine is the same as that used for claim 1.

As to claim 9, MORI, WENG and HASHIMOTO teach the limitations of claim 3. HASHIMOTO further teaches wherein the two or more of the operating portions for which a contact with, or a movement adjacent to, has been detected have a same second priority level, information corresponding to an operating portion having a highest detection value is displayed on the display (See figs. 6-9, page 4, first paragraph, wherein since an H level voltage is applied to the output line L3 and the voltage input to the input port P3 can be detected as "VDD", the input / output port P set to the H level voltage at this time. Pressing of the panel switch SW1 corresponding to the upper section TP1, which is one line L1, can be detected. Therefore, when the panel switches corresponding to the upper and lower sections are pressed simultaneously, It is possible to detect that only the panel switches SW1 to SW3 corresponding to the upper-level sections TP1 to TP3 which have priority are pressed; as taught by HASHIMOTO). The motivation to combine is the same as that used for claim 1.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al. (JP2005096519A) in view of WENG et al. (US20140058584A1) and further view of AOKI et al. (US20090164062A1).

As to claim 10, MORI and WENG teach the limitations of claim 1. MORI and WENG do not teach wherein layouts of the operating portions are set such that the operating portions are grouped together based on functions that are performed.
In similar field of endeavor, AOKI teaches wherein layouts of the operating portions are set such that the operating portions are grouped together based on functions that are performed (See par. 0012, wherein each of the switch groups is formed by densely arranging a plurality of the steering wheel switches associated with the same or related application; as taught by AOKI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MORI and WENG device to include the teachings of AOKI wherein layouts of the operating portions are set such that the operating portions are grouped together based on functions that are performed. Such a person would have been motivated to make this combination as the driver can continuously activate the steering wheel switches of the same or relevant application with no need to broadly move the finger (AOKI, par. 0012). The motivation to combine is the same as that used for claim 1.

As to claim 11, MORI and WENG teach the limitations of claim 1. MORI and WENG do not teach wherein the processor is configured to, after starting to display the information on the display, continue to display the information on the display for a predetermined time.
In similar field of endeavor, AOKI teaches wherein the processor is configured to, after starting to display the information on the display, continue to display the information on the display for a predetermined time (See par. 0064, wherein once the startup condition is satisfied, the display part 40 remains “ON” until a predetermined termination condition is satisfied (until affirmative determination is rendered in step S170). The termination condition may be satisfied if, for instance, none of the steering wheel switches 60 is touched or activated for a predetermined period of time; as taught by AOKI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MORI and WENG device to include the teachings of AOKI wherein the processor is configured to, after starting to display the information on the display, continue to display the information on the display for a predetermined time. Such a person would have been motivated to make this combination as when the driver wishes to operate other steering wheel switches than the one currently touched by the thumb, there is a need for the driver to directly look at the layout of the steering wheel switches, and this inconveniences the driver (AOKI, par. 0007). The motivation to combine is the same as that used for claim 1.

As to claim 12, MORI, WENG and AOKI teach the limitations of claim 11. AOKI further teaches wherein the processor is configured to, responsive to a new detection a contact with, or a movement adjacent to, the operating portion while the information is being displayed on the display, switch the display to information that corresponds to the new detection (See figs. 7A-7B, par. 0075, wherein FIG. 7A is a view illustrating one exemplary situation that a driver is touching one of the steering wheel switches 60, and FIG. 7B is a view showing an operation menu image displayed at that time; as taught by AOKI).


Response to Arguments 
Applicant argues that ["The Office Action rejects claims 1, 2, 4-6 and 13-17 under 35 U.S.C. § 102(a)(2) over Mori et al. (JP 2005-096519). Applicant respectfully traverses the rejection. 
Claim 1 recites "a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions." As agreed during the interview, Mori fails to disclose these features because Mori only discloses a single input operation panel 30 on one side of a steering wheel. See, e.g., Mori at Fig. 1. Claim 16 recites "a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions." Claim 17 recites "a plurality of switches on left and right spokes of a steering wheel each with at least two of the operating portions." Therefore claims 16 and 17 are also not anticipated by Mori " (Page 7)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20120283894A1
2012-02-25
Hands on steering wheel vehicle safety control system
US8775023B2
2013-11-25
Light-based touch controls on a steering wheel and dashboard
US20150066245A1
2013-12-03
Vehicle controlling apparatus installed on steering wheel
US9238409B2
2010-08-02
Steering wheel and integrated touchpads for inputting commands
US20210107527A1
2020-10-09
Optics based detection of hands on-off and hand gesture based function selection for human driver


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174